Exhibit 10.3

SEVENTH AMENDMENT TO DRUG DISCOVERY COLLABORATION AGREEMENT




THIS AMENDMENT NO. 7 (“Seventh Amendment”), effective as of the Settlement
Effective Date (defined below) (“Amendment Date”), is entered into by and
between Genentech, Inc., a Delaware corporation, having a principal place of
business at 1 DNA Way, South San Francisco, California 94080 (“Genentech”) and
Array BioPharma Inc., a Delaware corporation, having a principal place of
business at 3200 Walnut Street, Boulder, Colorado 80301 (“Array”),
(collectively, the “Parties” or individually, a “Party”).
WHEREAS, Genentech and Array entered into a Drug Discovery Collaboration
Agreement, effective as of December 22, 2003, which was subsequently amended or
otherwise modified by a Letter Agreement, dated October 11, 2004; a First
Amendment, dated May 20, 2005; a Second Amendment, dated October 1, 2005; a
Third Amendment, dated April 2, 2007; a Fourth Amendment, dated July 25, 2008; a
Fifth Amendment, dated September 1, 2008; a Letter Agreement, dated
July 30, 2009; and a Sixth Amendment, dated September 30, 2010 (collectively,
the “Agreement”).
WHEREAS, Genentech and Array have entered into that certain Confidential
Settlement and Release Agreement (the “Settlement and Release Agreement”).
WHEREAS, the Parties desire to amend the Agreement as set forth below.
NOW, THEREFORE, the Parties agree as follows:
1.
This Seventh Amendment hereby amends and revises the Agreement to incorporate
the terms and conditions set forth in this Seventh Amendment. The relationship
of the Parties shall continue to be governed by the terms of the Agreement, as
amended hereby.

2.
The following capitalized terms shall have the meanings given to them in this
paragraph 2. All other capitalized terms used in this Seventh Amendment shall
have the meanings defined in the Agreement unless otherwise defined herein.

“[*]” means the compound known as [*].
“[*] Compound” means a compound that inhibits or otherwise modulates [*]
(whether conceived, discovered, researched, developed or commercialized prior to
or after the Amendment Date) and includes, without limitation, [*].
“Roche” means Roche Holding Ltd and its successors, or any business entity that
controls, is controlled by or is under common control with Roche, in each case,
that is not controlled by Genentech. For purposes of this definition, “control”
shall have the meaning in the definition of Affiliate (as such term is defined
in the Agreement).
“Settlement Effective Date” has the meaning set forth in the Settlement and
Release Agreement.




--------------------------------------------------------------------------------




3.
Effective as of the Amendment Date, and notwithstanding anything to the contrary
in the Agreement prior to the Amendment Date:

(a)
[*] shall not constitute a “Collaboration Target” (as such term is defined in
the Agreement) under the Agreement or this Seventh Amendment.

(b)
No [*] Compound shall constitute a “Compound” (as such term is defined in the
Agreement) under the Agreement or this Seventh Amendment.

(c)
No product incorporating a [*] Compound shall constitute a “Licensed Product”
(as such term is defined in the Agreement) under the Agreement or this Seventh
Amendment.

(d)
Nothing in the Agreement shall prohibit or otherwise restrict Array from
conducting, participating in or funding, directly or indirectly, either alone or
with a Third Party, research or development with respect to, or
commercialization of, a [*] Compound or a product incorporating a [*] Compound.

(e)
Neither Party shall have any obligation under the Agreement to pay any payments,
milestones, royalties or other amounts to the other Party with respect to [*],
any [*] Compound and/or products incorporating a [*] Compound including, without
limitation, pursuant to Articles 6 or 7 of the Agreement.

4.
Effective as of the Amendment Date, and notwithstanding anything to the contrary
in the Agreement or this Seventh Amendment:

(a)
Nothing in the Agreement or this Seventh Amendment shall prohibit or otherwise
restrict Genentech from exercising all of its rights to research, develop and/or
commercialize [*] and any other [*] Compound or product incorporating a
[*] Compound, in either case, other than [*].

(b)
Array hereby grants to Genentech a non‑exclusive, sublicensable license under
(i) the Array Existing Technology, Array Collaboration Technology and Array’s
interest in Joint Collaboration Technology, to make, use, offer for sale, sell
and import [*] Compounds and products incorporating [*] Compounds in the Field
in the Territory; and (ii) the Array Future Technology existing as of one (1)
day prior to the Amendment Date, to make, use, offer for sale, sell and import
[*] Compounds and products incorporating [*] Compounds in the Field in the
Territory. Genentech shall have the right to grant sublicenses to any Third
Parties, and any sublicensee may grant further sublicenses to one or more
additional Third Parties.

(c)
For the avoidance of doubt, Array Future Technology does not include any
Patents, Know‑How or other technology received by Array under the [*] by and
between [*] and Array, dated as of [*].

(d)
Array hereby grants to Genentech the right to use all data, materials and
Array’s Confidential Information, in all cases, transferred by Array to
Genentech prior to the




- 2 -
[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------




Amendment Date, for research, development and/or commercialization of [*] and
any other [*] Compound or product incorporating a [*] Compound, in either case,
other than [*]. Genentech shall have the right to transfer any such data,
materials and Array’s Confidential Information to Third Parties that perform
such research, development and/or commercialization activities on behalf of
Genentech.
(e)
The licenses and rights granted to Genentech under this Amendment may be
exercised by a Third Party on Genentech’s behalf including, without limitation,
by a Third Party performing contract manufacturing on behalf of Genentech or
performing work under a material transfer agreement on behalf of Genentech.

(f)
All of Genentech’s Confidential Information existing as of the Amendment Date
that relates to [*] and/or [*] Compounds (including, without limitation,
chemical entities known by Array to be [*] Compounds and any information
specifically related to [*] and/or [*] Compounds) continues to be the
Confidential Information of Genentech, and Array has no rights to use such
Confidential Information, including with respect to [*], subject to the
confidentiality provisions of Article 9 of the Agreement.

(g)
Array, on behalf of itself and its Affiliates, and on behalf of their respective
successors and assigns (of this Agreement or the applicable intellectual
property), covenants, during the term of the Agreement and perpetually
thereafter, not to enforce directly, or to prompt or cooperate with or impose an
obligation on a Third Party to enforce, against Genentech, its Affiliates or
Roche, or any of their respective successors, assigns, licensees, sublicensees
and agents, any Patent acquired by Array under the [*] by and between [*] and
Array, dated as of [*], based on the manufacture, use, offer for sale, sale or
import of any [*] Compound, or any product incorporating a [*] Compound, in each
case, excluding [*].

(h)
Genentech, on behalf of itself and its Affiliates, and on behalf of their
respective successors and assigns (of this Agreement or the applicable
intellectual property), covenants, during the term of the Agreement and
perpetually thereafter, not to enforce directly, or to prompt or cooperate with
or impose an obligation on a Third Party to enforce, against Array, or any of
its successors, assigns, licensees, sublicensees and agents, any Genentech
Patents existing as of the Amendment Date, based on the manufacture, use, offer
for sale, sale or import of [*].

5.
Array hereby represents to Genentech that, prior to the Amendment Date, Array
fulfilled its obligations under Section 2.4 of the Agreement. Genentech agrees
that a breach of this representation does not entitle Genentech to termination
or rescission of the Settlement and Release Agreement or this Seventh Amendment.

6.
Except as otherwise expressly provided, this Seventh Amendment does not grant
any right or license to either Party under any of the other Party’s Patents or
other intellectual property rights, and no other right or license is to be
implied or inferred from any provision of this Seventh Amendment or by the
conduct of the Parties. For clarity, but without limitation, no




- 3 -
[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------




right or license is granted to Array under any Patents owned or controlled by
Genentech having one or more claims directed [*], its manufacture, formulation,
administration, or use.
7.
Within [*] days of the Amendment Date, and in partial consideration for the
rights and releases granted under this Amendment and the Settlement and Release
Agreement, Array shall make a one‑time, non‑refundable settlement payment to
Genentech of [*] in accordance with the wiring instructions set forth on
Attachment A hereto.

8.
This Seventh Amendment, the Agreement and the Settlement and Release Agreement
constitute the entire agreement between the Parties in connection with the
subject matter of this Seventh Amendment. The Agreement, as herein amended, is
and remains in full force and effect.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]



























- 4 -
[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Seventh Amendment to be
executed by their respective duly authorized representatives as set forth below.




GENENTECH, INC.


ARRAY BIOPHARMA INC.


By: /s/ Robert Andreatta
By: /s/ John Moore


Name: Robert Andreatta


Name: John Moore


Title: VP, Controller and CAO


Title: General Counsel








- 5 -
[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------




ATTACHMENT A




WIRING INSTRUCTIONS


[*]





- 6 -
[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

